DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application, filed 03/16/2020 is a continuation of 14/340,430, filed 07/24/2014, now U.S. Patent #10,628,380.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9 and 17 of U.S. Patent No. 10,628,380. Although the claims at issue are not identical, they are not patentably distinct from each other the claims in the Instant Application are broader and would encompass the claims in U.S. Patent No. 10,628,380. The claims are mapped as shown: 

Instant Application
U.S. Patent No. 10,628,380
Claim 1
Claim 1
Claim 10
Claim 9
Claim 19
Claim 17


The dependent claims are rejected based on their dependency on rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Broido et al. (“Broido”), United States Patent Application Publication No. 2014/0250075.

As per claim 1, Broido discloses a method, comprising: 
([0127] wherein the user can create a snapshot on the remote storage system using an identifier name/version and path); receiving a snapshot identifier of the reference snapshot from the second system ([0108] wherein upon generation of the remote snapshot, the remote snapshot version list is updated by receiving the remote snapshot version, name and timestamp from the second (remote) system to the local system, which may also receive the identifiers when the system is restarted); 
transmitting, by the first system, a second protocol message to the second system for a list of snapshots that are maintained by the second system and are associated with the first system ([0109] wherein when a snapshot list command is received (i.e. has been transmitted), a list of available snapshots is provided); receiving a set of snapshot identifiers for the list of snapshots from the second system ([0108] wherein the list of snapshots available along with the time of replication is provided); 
evaluating the snapshot identifier and the set of snapshot identifiers to identify a snapshot ([0115] wherein the user can use the snapshot identifier to identify a snapshot from the list that they wish to recover); and 
performing a data replication process between the first system and the second system based upon the snapshot ([0117]-[0120] wherein the data replication is the copying of the file version from the snapshot in the second (remote) system to the first system).  

([0109] and [Fig. 2] wherein the remote snapshot listing has an owner matching the first system since the snapshot list is shown to be in the file system of that first system).  

As per claim 3, Broido discloses the method of claim 1, comprising: evaluating the set of snapshot identifiers to identify a base snapshot indicating a prior point in time at which a storage element was replicated from the second system to the first system using the base snapshot, wherein the base snapshot is used to perform the data replication ([0117] wherein the user can use an older version i.e. a prior point in time at which a storage element was replicated from the second system to the first system, where a directory can be replicated, i.e. one file after another).  

As per claim 4, Broido discloses the method of claim 3, wherein the base snapshot comprises a common snapshot between the first system and the second system ([0124] wherein when the most latest snapshot is taken, then a common snapshot between the first and second system exists).  

As per claim 8, Broido discloses the method of claim 1, comprising: comparing the set of snapshot identifiers and timestamps of the set of snapshot identifiers with snapshot information stored within a snapshot database of the first system to identify a latest common snapshot last used by the first system and the second system to perform a prior data replication process ([0107] wherein getting a list allows for the comparison of snapshots identifiers and timestamps to find the latest snapshot, the last used snapshot from a prior data replication process).  

As per claim 10, claim 10 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is a product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is a product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a device that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is a device that performs the method of claim 2 and is rejected for the same rationale and reasoning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 5-7, 9, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broido in view of Patterson, United States Patent Application Publication No. 2011/0071980.

As per claim 5, Broido discloses the method of claim 3, but does not disclose Atty. Dkt. No. NAP359USA23 Client Ref: P-009035-US-CONdetermining that data replication has been previously performed based upon the base snapshot existing within the set of snapshot identifiers. However, Patterson teaches determining that data replication has been previously performed based upon the base snapshot existing within the set of snapshot identifiers ([0050] wherein the prior art refers to the “snapshot” as the base snapshot, and it is determined if a base snapshot exists). 
Patterson teaches determining if there is a complete snapshot. One could combine the common snapshot from Broido with the method of determining if there is a base snapshot in Paterson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating messages to perform a snapshot by a remote system in Broido 

As per claim 6, Broido discloses the method of claim 1, Broido discloses a base snapshot common to the first system and the second system ([0124] wherein when the most latest snapshot is taken, then a common snapshot between the first and second system exists), but does not disclose in response to the set of snapshot identifiers not comprising a base snapshot identifier, transmitting a third protocol message to the second system to trigger the second system to perform a full data transfer to the first system as the data replication process.   However, Patterson teaches in response to the set of snapshot identifiers not comprising a base snapshot identifier ([0050] wherein the prior art refers to the “snapshot” as the base snapshot, and a base snapshot does not exist), transmitting a third protocol message to the second system to trigger the second system to perform a full data transfer to the first system as the data replication process ([0050] wherein a message is sent to create a new full data transfer (base snapshot) to a remote system). 
Patterson teaches determining if there is a complete snapshot, but does not expressly describe that complete snapshot being a common snapshot. One could combine the common snapshot from Broido with the method of determining if there is a base snapshot in Paterson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating messages to perform a snapshot by a remote system in Broido 

As per claim 7, note the rejection of claim 6 where Broido and Patterson are combined. The combination teaches the method of claim 6. Patterson further teaches wherein the full data transfer is of data in storage elements as represented by the reference snapshot at a point in time the reference snapshot was generated by the second system ([0048] wherein the snapshot is stored based on a protocol, at a specific point in time at the remote storage).  

As per claim 9, Broido discloses the method of claim 8, but does not disclose transmitting a third protocol message to the second system to trigger the second system to perform an incremental data transfer of data and changes made to the data between the common snapshot of the reference snapshot as the data replication process.  However, Patterson teaches transmitting a third protocol message to the second system to trigger the second system to perform an incremental data transfer of data and changes made to the data between the common snapshot of the reference snapshot as the data replication process ([0050] wherein the delta being determined is the incremental data transfer of change).
Both Broido and Patterson describe making remote snapshots. Patterson teaches determining if there is a complete snapshot or if there is a need for an incremental snapshot. One could combine the common snapshot from Broido with the method of determining if there is a base snapshot or if there is a need for an incremental snapshot 

As per claim 14, claim 14 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 9 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158